Citation Nr: 0532622	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  97-13 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to February 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), which determined that no new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a nervous condition.

In June 1999, the veteran testified at a local hearing.  In 
February 2001, the veteran testified before the undersigned 
Acting Veterans Law Judge.  The transcript is of record.

In June 2001, the Board held that new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for a psychiatric disorder and remanded 
the case for further development and de novo review by the 
RO.  

In December 1998, June 2001, and April 2004, the Board 
remanded the matter for additional evidentiary and procedural 
development.  The case is now before the Board.


FINDING OF FACT

The veteran does not currently have a psychiatric disorder 
that is related to service.


CONCLUSION OF LAW

The criteria for the grant of service connection for a 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131;     38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Factual Background

The veteran's February 1978 discharge examination noted a 
history of schizoid personality and paranoid trends.  It was 
noted that in 1974 the veteran experienced a nervous 
breakdown in Italy and was transferred to Germany for 
treatment.  The veteran's last psychiatric treatment had been 
in September 1977 and the examiner had opined that the 
veteran's disorder was not of such a severity such as to 
warrant him unable to adapt to military service.  In November 
2001 and October 2002, the service department responded that 
the veteran's psychiatric treatment records were unavailable 
from 1974 and that available records had been forwarded to 
the RO. 

In June 1978, the veteran was diagnosed as having anxiety 
neurosis.  In October 1978, the veteran was scheduled for a 
VA examination.  At that time, the veteran was not anxious, 
depressed, or unduly preoccupied with himself.  His emotional 
responses were appropriate and he did not have any unusual 
ideas or a thinking disorder.  No perceptive disturbances 
were noted.  In conclusion, the examiner was unable to find a 
neuropsychiatric disease.

VA treatment records reveal that the veteran was voluntarily 
hospitalized in March 1979; his complaint being "because I 
have anxiety and I shake a lot for three months."  The 
veteran was diagnosed as having, drug-induced Parkinsonism 
(Haldol); obesity; and a personality disorder, inadequate 
type, with antisocial and hysterical features.  The veteran 
was consistently diagnosed as having a personality disorder 
until June 1984 when he was diagnosed as having depression as 
well as a personality disorder.  In February 1998, the 
veteran was first diagnosed as having bipolar disorder

In June 1999, the veteran presented testimony at a regional 
office hearing.    The veteran testified that during his 
period of service he began experiencing paranoia, 
irritability and difficulties sleeping.  Since his period of 
service, he has received treatment for an anxiety disorder 
manifested by panic attacks, nervousness, distrust of other, 
and shaking.  

In July 1999, the veteran was scheduled for an additional VA 
examination.  The veteran's subjective complaints included 
shaking, nervousness, and erratic sleep.  The veteran denied 
any anhedonia or current suicidal ideation.  The examiner was 
unable to observe any anxiety.  The veteran's thought 
processes and associations were logical and tight and no 
loosening of associations or confusion was noted.  There was 
no gross impairment of memory observed and the veteran was 
oriented in all spheres.  The veteran did not complain of 
hallucinations nor was any delusional material noted; 
although, the examiner commented that there was a slight 
paranoid flavor to some of what the veteran reported.  The 
veteran's insight was somewhat limited and judgment was 
considered adequate.  The veteran was diagnosed as having a 
personality disorder, not otherwise specified.  The examiner 
commented that the veteran appeared to have received several 
differing diagnoses but that he did not believe that the 
veteran met the criteria for schizotypal personality disorder 
and he was unable to identify any histrionic tendencies 
during the examination.  In some ways the veteran revealed a 
pervasive pattern of detachment form social relationships 
which could be associated with a schizoid personality 
disorder, but the anger that he displayed was somewhat 
inconsistent with that type of diagnosis.  There was also not 
enough evidence to warrant a diagnosis of a bipolar disorder 
and the veteran's family history appeared to argue against 
that.  The veteran's relative isolation throughout his 
lifetime suggested the likelihood of a personality disorder.  
The examiner was unable to find evidence that the veteran's 
problems began specifically with his period of military 
service.  

In October 2002, the veteran reported for a third VA 
examination.  Upon examination, no significant anxiety or 
dysphoria was noted.  The veteran's mood was euthymic and 
affect was appropriate.  The veteran's thought processes and 
associations were logical and tight and no loosening of 
associations or confusion was noted.  There was no gross 
impairment of memory observed and the veteran was oriented in 
all spheres.  The veteran did not complain of hallucinations 
nor was any delusional material noted.  The veteran's insight 
was somewhat limited and judgment was adequate.  The veteran 
denied suicidal and homicidal intent.  The veteran was 
diagnosed as having a personality disorder.  The examiner 
commented that the examination was remarkably similar to the 
1999 examination.  Once again, the examiner was unable to 
find enough evidence to support a diagnosis of bipolar 
disorder.  He did opine that the veteran had a borderline 
intellectual functioning and some job-related adjustment 
difficulties.  He was unable to completely rule out the 
probability that the veteran had bipolar disorder, but in the 
examinations the veteran had provided little evidence of such 
a disorder.  He concluded that the most appropriate diagnosis 
was that of a personality disorder.  He further commented 
that personality disorder have been felt to have their 
origins relatively early in life and there was no evidence 
that the veteran's psychiatric difficulties began, were 
caused by, or exacerbated by his military service.  

In November 2002, the claims folder was forwarded to a VA 
psychiatrist for an opinion.  The psychiatrist reviewed the 
medical evidence of record and opined that the veteran may 
have dysthymia and/or generalized anxiety; the etiology of 
these disorders was usually genetic, with some environmental 
factors.  A specific etiology could not be determined.  The 
psychiatrist opined that it was likely that the veteran's 
current mental health problems were related to those 
documented during his period of service.  The mood and 
anxiety symptoms with chronic poor social functioning could 
easily have been termed a personality disorder at some time 
and significant stress could have led to the reported 
"nervous breakdown."  In order to determine this with any 
certainty, the medical records from his military treatment 
would have to be found.  





Analysis

The veteran seeks entitlement to service connection for a 
psychiatric disorder.  The Board finds that the preponderance 
of the evidence is against a finding that there is a nexus 
between the veteran's acquired psychiatric disorder and his 
period of service.  

The service medical records solely reveal treatment and a 
diagnosis for a personality disorder.  To the extent that he 
has a personality disorder, personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9 (2005); Winn v. Brown, 8 Vet. App. 510, 516 
(1996), Beno v. Principi, 3 Vet. App. 439 (1992).  It is also 
noted that the veteran, by means of his representative, in 
May 2003, submitted that they did not contend that the 
veteran's personality disorder should be service connected 
because it was a developmental congenital disorder.  
Additionally, the October 2002 examiner opined that his 
period of service did not exacerbate his psychiatric 
disorder.

As to the veteran's claims of entitlement to service 
connection for a psychiatric disorder to include depression 
and bipolar disorder, the preponderance of the evidence is 
against the grant of service connection.  The report of an 
October 1978 VA examination reflects a diagnosis of no 
psychiatric disease.  VA treatment records do record a 
diagnosis of depression in June 1984; however, this was 
associated with his personality disorder, and was six years 
after active service.  As to the veteran's bipolar disorder, 
this was not diagnosed until 1998, more than 20 years after 
his period of service.  Additionally, neither of these 
diagnoses has been confirmed by VA examination nor is there 
any competent evidence of record that associates them with 
his service.   Rather, the July 1999, October 2002, and 
November 2002 medical opinions specifically stated that there 
was no nexus between the veteran's psychiatric disorder and 
his period of service, and the October 1978 VA examination 
found no psychiatric disability at that time.  These will be 
accorded large probative weight because they are 
contemporaneous with an examination and/or reflect a review 
of the complete record with well reasoned analysis regarding 
current diagnosis and etiology.

The Board has considered the veteran's lay contentions that 
any current psychiatric disorder is related to service.  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
a medical diagnosis, causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The November 2002 VA 
opinion will be accorded small probative weight because it is 
couched in equivocal terms including, "may have," difficult 
to say," "I would guess," and "etiology cannot be 
determined." 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for a psychiatric disorder must be denied.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.          38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159(b)(c) (2005).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, 
however, the unfavorable AOJ decision that is the basis of 
this appeal was already decided and appealed by the time the 
VCAA was enacted.  The Court acknowledged in Pelegrini, at 
120, that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  VCAA notice was provided to the veteran via a 
letter in May 2004.  Further, the content of the notices 
provided to the veteran has fully complied with the 
requirements of      38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A.   § 5103(a) and 38 C.F.R. § 
3.159(b), must: (1) Inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.

The aforementioned VCAA letter, together with the statement 
of the case and supplemental statements of the case, informed 
the veteran of the information and evidence not of record 
that was necessary to substantiate his claim.  For example, 
the May 2004 letter, together with the statement of the case 
and supplemental statements of the case, informed the veteran 
that VA needed medical evidence showing that a psychiatric 
disorder was incurred in or aggravated by the veteran's 
active service.  The veteran was informed to advise VA of any 
evidence or information that he believed would support his 
claim, and if he had the evidence in his possession, he was 
requested to send it to the VA.

As noted above the veteran has been informed of what is 
required to establish service connection.  The Board observes 
that the veteran has apparently submitted all available 
treatment records that are related to medical care he has 
received since service.  The evidence he has submitted 
addresses the elements of the claim that is before the Board.  
It is apparent from the evidence submitted that the veteran 
and his representative are aware of the type of information 
that he needs to submit to prevail on appeal.  It is, 
however, the Board's duty to weigh the evidence that the 
veteran has submitted together with all of the evidence of 
record in arriving at its conclusion.

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C.A. § 
7104(a), all questions of any matter which under 38 U.S.C.A. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for appellant's benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a preinitial adjudication notice constitutes harmless 
error, especially since an RO determination that is 
"affirmed" by the Board and subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary on the matter under consideration.  See 38 C.F.R.               
§ 20.1104.  In this case, since each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a notice prior to the initial 
adjudication is harmless error.

With respect to the VA's duty to assist, it appears that all 
available medical records have been obtained.  The veteran 
has been afforded multiple VA examinations (which have 
included obtaining medical opinions) and he has testified at 
both a regional office and a Board videoconference hearing.  
Multiple requests have been made for service medical records, 
with responses indicating that all service medical records, 
which are available, have been provided.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances, additional efforts 
to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case where such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage of this case; therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


